 In the Matter Of WESTERN CARTRIDGE CO., WINCHESTER REPEATINGARMS Co., DIVISIONandUNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, CIOInthe,Matter Of WESTERN CARTRIDGECO.;WINCHESTER REPEATINGARMSCo.DIVISIONandINTERNATIONALBROTHERHOODOFELECTRICALWORKERS,LOCAL B-90 (AFL)Cases Nos. 1-R-173. and 1-R-1804 respectively. =Decided May 6,1944Mr. Allan R. Seserm,an,of Boston, Mass., for the Company.David Scribner,byMr. Frederick R. Livingston,ofNew YorkCity; andMr. Joseph Caiazza,of New Haven, Conn., for the U. E.Mr. Francis X.- Moore, of Putnam, Conn.,andMr. Vincent J.McGovern,of New Haven, Conn., for the I. B. E. W.Mr. Robert E. Tillman,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by United Electrical, Radio & MachineWorkers of America,-CIO, herein called the U. E., and by Inter-national Brotherhood of ElectricalWorkers, Local B-90 (AFL),herein called the I. B. E. W., alleging that questions affecting com-merce ' had arisen concerning the representation of employees ofWestern Cartridge Co., Winchester Repeating Arms Co.' Divison,lNew Haven, Connecticut, herein called the Company, the NationalLabor Relations Board provided for an appropriate consolidatedhearing upon due notice before John W. Coddaire, Jr., Trial Exam-iner.Said hearing was held at New Haven, Connecticut, on March 2aand 30, 1944.The Company, the U. E., and I. B. E. W. appeared,1 in the formal papers in Case No. 1-R-1804, the Company is designated as "westernCartridge Company."These papers are hereby amended to reflect the name of the Companyas it is stated above.56 N. L.R. B, No. 66.332 WESTERN CARTRIDGECO.333participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The rulings of, the Trial Examiner made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were affordedn,opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWestern Cartridge Co., Winchester Repeating Arms Co. Division,is a Delaware corporation engaged in the manufacture of ammuni-tion, guns, and radiators at New Haven, Connecticut.During theyear 1943, finished products valued at more than $10,000,000 wereshipped from the New Haven plant, of which approximately 95 per-cent was transported to points outside the State of Connecticut.Annually, approximately 90 percent of the raw materials used at theplant, consisting chiefly of copper, zinc, steel, and wood, is shippedthere from points outside the State of Connecticut.-The Company admits that in its operations at New Haven, it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with'the Congress of Industrial Organizations,admitting to membership employees of the Company.International Brotherhood of ElectricalWorkers, Local B-90, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III. THEQUESTIONS CONCERNING REPRESENTATIONOn December 22, 1943, the U. E. wrote a letter to the Company inwhich it requested recognition as the exclusive collective bargainingrepresentative of the employees in the Company's rolling mill.TheCompany replied that it would not recognize the U. E. because therolling mill was not an appropriate bargaining unit.In 1942, the I. B. E. W. filed a petition for the same unit which itnow seeks.This petition was subsequently withdrawn without preju-dice.The Company takes the position ' that the unit sought by theI.B. E. W. is also inappropriate. -A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that each of the labor organizations 334DECISIONS OF" NATIONAL LABOR ' RELATIONS- BOARDrepresents, a substantial number of employees in the unit it contends:to be appropriate.2We find that questions affecting, commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act'.--IV. THEAPPROPRIATE UNITA. Contentions of the partiesThe U. E. and the I. B. E. W. contend for separate and distinct units-,The U. E. seeks a unit of all production and maintenance workers inthe rolling mill of the Company,' excluding electrical maintenance em=ployees, cupping machine operators, superintendents, foreman, assist-ant foremen, timekeepers, and factory clerical employees..The I. B. E. W. petitions for a unit of all electrical maintenanceemployees of the ,Company.<As indicator heretofore, the Company contends that each of theproposed bargaining units is inappropriate. It takes the positionthat only a single plant-wide unit of production and maintenance em-ployees is appropriate.-,B. The proposed unit of rolling mill employeesThe Company's New'Haven plan t',cohsists of numerousbuildings;spread over an area of 85 acres.This area is systematically dividedinto tracts as though the abutting municipal streets had been projectedthereupon.For purposes of convenient identification, each tract isgiven a letter designation, and each building located in the tract isnumbered.The total number of employees of the Company is in ex-cess,of 9,000.The Company's rolling mill department comprises its casting shopand its rolling mill, both of which are under one supervisor.shop and the mill proper occupy separate buildings which are approxi-mately 30 feet apart.There are 238 employees in the department, of2,that there were 100' employees in the unit it alleged, to be appropriate.He also stated thatthe I B.E W submitted 50 authorization cards,and that theie were 60 employees in the-'unit it alleged to be appropriate.At the hearing,the Company objected to the admission into evidence of the statement ofthe Field Examiner because it contains no information froin'theCompany asto the numberof employees in the proposed units and because no comparison was made of the names appear-ing on the cards with the names of the employees listed on a pay roll of the Company.wefind nomerit in either of the objectionsvoiced bythe Company.The record indicates thatthe actual number of employees in the alleged appropriate units corresponds with the num-ber stated to be therein by the Field- Examiner.With respectto the Company's secondobjection, it is to be noted that the, evaluation of authorization cards is an administrativematter,wholly within the discretion of, the Board,and not subject to either,direct- orcollateral attack by the parties to a repiecentation proceedingSeeMatter of AmericaisFinishing Company,54 N. L R. B. 996 , WESTERN CARTRIDGE CO.335-`whom approximately 160 work in the rolling mill proper: It. issolely these latter employees that the U. E. is seeking to represent:General laborers work for both the casting shop and the rolling mill.The operations performed in the, rolling mill proper represent anthe casting shop, heavy brass rods and slabs are cast.These go to therolling mill proper where they are processed by being run several timesthrough heavy rollers.Otlier operations in the rolling mill properinclude annealing, milling, slitting the rolled rods lengthwise, andpickling or cleaning.The rough rods and slabs which enter the millleave it ultimately in-the form of coils which are sent to various sec-tions of the plant for further processing, including additional milling,slitting, and pickling operations on a smaller scale.The Company's entire plant, is under the' direction of a WorksManager.Below him in,rank are superintendents, general foremen,,-and forenmen.The Works Manager formulates the labor policy forall divisions of the plant.Other indicia of the centralized control-and 'management of the Company include a plant-wide Maintenance-department, a plant-wide plant-protection service, a plant-wide pur-chasing department, a plant-wide transportation department, a singleemployment office, a single pay,-roll department, a central time-studydepartment, and a central power and heating system.The U. E. frankly states that it-ultimately seeks a single plant-wide production and mai^itenance unit at the Company's plant, buthas been successful to date only in organizing the employees of the,rolling mill.The U. E. in effect, desires that we find a unit of therolling mill employees to be appropriate at this time on the basis ofthe present extent of organization.We are not persuaded that the record in this proceeding justifiesan application of the extent of organization doctrine to. the Com-pany's rolling mill proper.The integrated character of the Com-production and maintenance unit is not in dispute.Accordingly,'theprimary issue presented herein is whether the unit proposed by theU. E. is feasible for bargaining purposes under all, the circumstances.We are coiivinced that it is not feasible.The number of productionand maintenance employees in "the proposed rolling mill -unit con-stitutes less than 2 percent of the total number of production andmaintenance employees whom the U. E. ultimately seeks to represent.A finding that the rolling mill employees constitute an appropriateunit could conceivably lead to continued piecemeal, organization inwhich the Board might be asked to find another 50 units to be appro-priate on the basis of extent of organization before the entire plantwas organized.Moreover, the employees in the rolling mill proper do_not even comprise a complete' depai'tment'in 'the Company's system.-I 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, while the Company has but one rolling mill, nevertheless mostof the operations which are performed there on heavy rods are per-formed elsewhere on smaller metal parts, so that it cannot be said thatthe employees of the rolling mill, as a whole, have distinctive skills.This is further evidenced by the considerable number of transfersin and out of the rolling mill, many of which represent promotionsfor the transferees.For the abo^,e reasons, we find a unit of the'Company's rolling mill employees to be inappropriate for bargain-ing purposes, and we shall, therefore, dismiss the petition of theU. E., filed in Case No. 1-R-1732.As stated above, the Company has' a single plant-wide maintenancedepartment.It is under the supervision of the superintendent ofpower and maintenance.The following classifications, among others,are found in the maintenance department: electrical employees, sal-vage employees, carpenters, painters, masons, pipe fitters, tinners,,machinists, plant-protection employees, elevator operators, janitors,and garage men. The number of employees therein totals approxi-mately 1,400.The Company employs 54 maintenance electricians.They workthroughout the plant maintaining electrical equipment.The recorddoes not indicate whether or not-they have a separate shop as theirheadquarters.They appear, however, to have their own foreman.While the electricians often work in conjunction with other mainte-nance employees, their work is clearly defined, and there is no sub-stantial evidence to indicate that it is not confined, to electrical main-tenance work.We conclude, therefore, that the electrical mainte-nance employees comprise a readily identifiable and skilled craftgroup, the-members of which may bargain collectively.The unit forwhich the I. B. E. W. petitions does not suffer from the infirmitiesof the unit sought by the U. E. in that it is plant-wide in its scopeand, includes -all the employees of the classification sought to berepresented.We find that all electrical maintenance employees of the Companyat its New Haven plant, excluding all supervisory employees with theauthority 'to hire, promote, discharge, discipline, or otherwise effectchanges in the status of- employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectiveV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen in Case No. 1-R--184t be resolved by an election by secret WESTERN CARTRIDGE CO.337ballot among the employees in the 'appropriate unit who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre'senta-tives for the purposes of collective bargaining with Western CartridgeCo.,Winchester Repeating Arms Co. Division, New Haven, Connec-ticut, an election by secret ballot shall be'conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFirst'Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during'said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who-have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Brotherhood of ElectricalWorkers, Local B-90 (AFL), for the purposes of collective bargaining.ORDEROn the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Western Cartridge Co.,Winchester Repeating Arms,Co. Division, New -Haven, Connecticut,filed by United Electrical, Radio & Machine Workers of America, CIO,be, and it hereby is, dismissed.587784-45--vol.56'-23